There is a famous etching by Goya called “The Dream of Reason Produces Monsters”. Goya taught us that when reason deserts us, when it literally falls asleep, it leaves space free for the worst demons of our nature to take hold. Seventy years ago humankind awoke not from a dream, but from a nightmare. The unbridled exercise of power without the check of law or the calmness of reason produced the monsters of the Second World War and of the Shoah.
Law is the reason of States. I am referring to the law expressed through the formal foundations of a democratic, lawful State by the legitimate representatives of national sovereignty. When those foundations are overwhelmed, when the reason of law is flouted, the monsters of Goya are always lying in wait. Seventy years ago, humankind, represented by the United Nations at San Francisco, learned its lesson. The founders of the United Nations reached the conclusion that, just as States have constitutions that govern the norms of coexistence among their citizens, it was necessary for the international community to acquire its own supreme law, its own Magna Carta.
The San Francisco Charter is the constitution of humankind. Its Preamble and its purposes and principles underpin the edifice that is home to us all. Among them, respect for the sovereignty and territorial integrity of States is essential to ensure the maintenance of international peace and security. If those pillars are weakened, neglected or substituted by a will that considers itself above the law, that edifice literally will crumble on top of us and leave us out in the cold.
“A strong United Nations, a better world” is the motto with which we are commemorating the seventieth anniversary of the United Nations. There are those who will deny that. For them the United Nations is a weak Organization, one unable to respond to the challenges and threats of our time. I do not think that is true. It is clear that there are reasons for hope.
The nuclear agreement reached with Iran and the restoration of diplomatic relations between the United States and Cuba and the prospect of a peace agreement in Colombia soon show that situations that have festered for far too long can be resolved. Spain welcomes that. Now we need to take a further step forward so that both Iran and Cuba, proud countries with very defined identities and highly qualified populations, can become
catalysts for change and contribute to stability and progress in their respective regions.
If it is possible to reach agreement in situations that many considered were unresolvable, as Minister for Foreign Affairs and Cooperation of the Kingdom of Spain, it would be remiss of me not to mention the dispute over Gibraltar, the last colony on European territory. We want to re-initiate with the United Kingdom bilateral dialogue on the decolonization of Gibraltar based on the parameters established by the United Nations and the Brussels Declaration of 1984.
On a different tack, my country hopes that the United Kingdom will respond to the Spanish proposal of establishing a new local cooperation mechanism in the interests of social well-being and the economic development of the region. That would include participation by the local competent Gibraltarian authorities and the competent local and regional Spanish authorities.
Light predominates over the darkness in other areas too. I am thinking of the challenge of climate change. It is true that time is running out, but also that there are well-founded hopes that at the Paris summit in December we will achieve results that will allow us to stop the process of the deterioration of our common home and decisively turn things around. We therefore need a sustainable growth model, one that is equitable and leaves no one behind.
Once again, hopes have begun to turn into reality thanks to the recent adoption of the 2030 Agenda for Sustainable Development (resolution 70/1). His Majesty the King, who was present at the Summit where the Agenda was adopted, reiterated the commitment of our country to its implementation — a commitment already translated into acts with the establishment of a Sustainable Development Goals fund, which is initially being financed by Spain but is open to all other States and to the private sector.
I consider myself to be among those who believe that the twenty-first century will be the century of the woman, but that will only be so if we all play our part. For as the President of Chile, Michelle Bachelet Jeria, has said, equality will not happen by itself. That is why Spain has for some time been encouraging the participation and leadership of women in all dimensions of collective life. To that end, our strategic plan for equal opportunities 2014-2016 has been allocated €3.1 billion.
20/28 15-29701

30/09/2015 A/70/PV.21
We will be bringing our national commitment to equality to our presidency of the Security Council. During our presidency, on 13 October, we will hold a high-level open debate on Security Council resolution 1325 (2000), on women and peace and security, to be presided over by the President of the Government of Spain. I invite everyone to take part at the highest level, because the occasion merits it.
Terrorism is the main threat to the model of the just, prosperous, equitable and open society that we seek to build for the peace and security of the international community. Spain has been hit hard by both domestic and international terrorism. Back in 1960, 55 years ago, as a result of the explosion of a bomb placed in a railway station by the Euskadi Ta Askatasuna terrorist group, a 22-month-old child, Begoña Urroz, died. Since then 850 human beings — men, women and children — have lost their lives as a result of the terrorist madness. All terrorism is born from hatred and disdain for life and is a crime against humanity. That is the basis that we work on.
But it is also true that evil manifests itself in different forms depending on the circumstances and the historical times. In our lifetime jihadist terrorism is at its most lethal insidious form. Spain too suffered at its hands. On 11 March 2004, 190 people of various nationalities, the majority workers, were killed, and more than a 1,800 people were injured.
In the case of Daesh we are up against a terrorist movement that has sought to control a territorial base from which it seeks to launch attacks and to destroy our model of civilization. Because all of us are targets, we must all form a common front against Daesh. There can be no negotiation with terrorists; they must be defeated — only lawfully, but with all of the law. That is why Spain did not hesitate to join, right from the beginning, the international coalition fighting against Daesh in Iraq at the side of the Government and the people of Iraq.
But military intervention is not enough. It is also necessary to combat radicalization, which leads so many youngsters to fill their ranks. Spain placed at the disposal of this common struggle its own experience in multilateral initiatives such as the Alliance of Civilizations, the Vienna King Abdullah International Centre for Interreligious and Intercultural Dialogue and the Union for the Mediterranean.
From its own experience we know that saving and keeping alive the memory of the victims is vital to prevent a repetition of such horrors. On too many occasions we have seen the victims presented as being the guilty, as though bringing their sacrifice upon themselves. If I may, another personal experience I should like to recall is that until 1997, the year that saw the assassination of Miguel Ángel Blanco, we had to bury our dead virtually in secret. In order for that not to be repeated, and so that the voice of the victims can reach all corners of the planet, on 21 October we will open up the Security Council for the sake of dignity, memory and justice.
To the same end, joining forces to combat radicalization and extremism, the Madrid Club has invited about 100 former Heads of State or Government on 27 and 28 October. Their experience will be incredibly useful to us.
Now let me refer to impunity. Spain and Romania have decided to propose the establishment of an international criminal court against terrorism. We think it is necessary for the United Nations to consider this proposal in all its scope. This would be an international jurisdictional mechanism to combat the crimes of international terrorism using the tools of international law. Such a court would complement the action of the International Criminal Court and would intervene when a State is not in a position to carry out trials itself.
Conflicts in regions such as the Middle East and in parts of Africa are the origin of the most serious migratory crisis Europe has seen since the Second World War. The images of this immense tragedy rightly move our hearts, but it is our reason that can provide solutions. Of course, what is most urgent is the humanitarian response — saving lives, providing shelter, healing and feeding. But it is important also to draw up a comprehensive asylum and integration policy that sets out the concepts of asylum and economic migration and that takes into account the rights and dignity of people who risk their lives to find a better future for themselves and their children. I think that the time has come to begin thinking about a global covenant under United Nations auspices in which countries of origin, countries of transit and host countries would all participate. Migration is a global challenge that we can solve only by working together.
I said earlier that the origin of the current migratory crisis were the festering conflicts, conflicts often
15-29701 21/28

A/70/PV.21 30/09/2015
exacerbated by lack of response from the international community and as a result of the brutality of the parties. The paradigmatic case is that of Syria — four and a half years of conflict; 250,000 lives lost; 12 million people in desperate need of humanitarian assistance; 7.6 million internally displaced persons; 4 million refugees in neighbouring countries — the statistics have been calling out to us for too long.
A solution to the conflict is urgent. We must work on two fronts: first, by providing an immediate humanitarian response to assuage the suffering of the Syrian people, and, secondly, supporting the inclusive political process proposed by the Special Envoy of the Secretary-General, Mr. Staffan de Mistura.
There is similar urgency with regard to the conflict in Libya. We support the work of the Special Representative of the Secretary-General, my compatriot Bernardino León, and we continue with impatience to seek an agreement for the formation of a Government of national accord. We call for courage and for all parties to come together to overcome the fracture of a country divided in two, and where on the horizon we can already see the black flag of Daesh just a few kilometres from our coast. Let me say that the partition of Libya would be the worst possible solution.
Of course, in the Middle East we continue to be committed to an agreement between Israelis and Palestinians that goes via the two-State solution with mutually agreed borders. We must revitalize the peace process. Spain will always be willing to support the parties to return to the path of direct negotiations.
In Africa the situation in Mali, the Central African Republic and elsewhere troubles us greatly. But it is not all darkness in that continent; there are bright spots. The response to the Ebola epidemic and the development and rebuilding plans presented by the countries affected by Ebola fill us with hope. Spain continues to be very optimistic when it comes to Africa’s future.
In Europe the main shadow, but with certain bright spots, continues to be the crisis in Ukraine, where it is vital to implement the Minsk agreements and to continue building a climate of trust so as to put an end to a conflict of a different time. We call on the parties to seek that path.
Finally, I am convinced that today the United Nations is stronger in a world that, while it is still far from perfect, is better than that world of 70 years ago.
To keep moving forward towards perfection it is crucial to respect the values and the purposes and principles of the Charter, including territorial integrity. Violation thereof, as history has taught us, is one of the preferred instruments of the monsters of Goya to put us to sleep. To avoid this it is necessary for the reason of law and that the law of reason should remain ever alert. Among the foundations are always dialogue, reconciliation and cohabitation. Without them we will be left out in the cold.
